Case: 21-10374       Document: 00516014814            Page: 1      Date Filed: 09/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 15, 2021
                                     No. 21-10374
                                                                            Lyle W. Cayce
                                   Summary Calendar                              Clerk


   Norma Wray,

                                                                  Plaintiff—Appellant,

                                           versus

   Home Depot USA, Incorporated,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:19-CV-2785


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Norma Wray sued her former employer, Home Depot USA, Inc., for
   employment discrimination and false imprisonment. She now appeals the
   district court’s dismissal with prejudice of her false imprisonment claims 1 for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
            Wray appears to allege two claims related to false imprisonment: (1) false
   imprisonment by Home Depot regarding an incident related to an investigation for theft;
Case: 21-10374       Document: 00516014814           Page: 2     Date Filed: 09/15/2021




                                      No. 21-10374


   failure to state a claim upon which relief can be granted under Federal Rule
   of Civil Procedure 12(b)(6).
          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must state a
   claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009) (quotation omitted). That is, a plaintiff must “plead[] factual content
   that allows the court to draw the reasonable inference that the defendant is
   liable for the misconduct alleged.” Id. Although “a court must accept as
   true all of the allegations contained in a complaint,” the same standard does
   not apply to legal conclusions. Id.
          Under Texas law, “[t]he essential elements of false imprisonment are:
   (1) willful detention; (2) without consent; and (3) without authority of law.”
   Wal-Mart Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002)
   (quotation omitted). Relevant here, Wray fails to allege sufficient facts to
   support her false imprisonment claims; indeed, nothing in Wray’s operative
   complaint demonstrates that she was willfully detained without authority of
   law. Instead, her argument largely rests on conclusory allegations, rather
   than actual facts, that are insufficient to establish a plausible claim for relief.
   To the extent that Wray does plead relevant factual allegations, they “stop[]
   short of the line between possibility and plausibility of entitlement to relief.”
   Iqbal, 556 U.S. at 678 (quotation omitted).
          As noted by the district court, Wray had several opportunities to plead
   sufficient facts to state a claim for false imprisonment but failed to do so.
   Under the circumstances, the district court acted within its discretion to
   dismiss Wray’s claims with prejudice. United States ex rel. Willard v.
   Humana Health Plan of Tex. Inc., 336 F.3d 375, 387 (5th Cir. 2003)



   and (2) the instigation of false imprisonment by Home Depot for “misle[a]d[ing]” and
   “direct[ing]” police officers to arrest her.




                                            2
Case: 21-10374    Document: 00516014814          Page: 3   Date Filed: 09/15/2021




                                  No. 21-10374


   (acknowledging that “leave to amend properly may be denied when the party
   seeking leave has repeatedly failed to cure deficiencies by amendments
   previously allowed and when amendment would be futile”).
         Accordingly, we AFFIRM the district court’s judgment.




                                       3